Henley, J. —
This action was brought against appellees by appellant upon a certain written instrument of which the following is a copy:
“Know all men by these presents, that we, the undersigned, hereby agree and bind jointly and individually, ourselves to secure the Gambrinus Stock Company of Cincinnati, Ohio, in the sum of five hundred dollars against any and all losses arising from the sale of their beer by one M. S. Cronenberger, to handle said company’s beer exclusively at a stipulated price of five dollars and eighty-five cents per barrel in carload lots delivered at depot in Mier, Indiana, and pay for such carload lots so delivered as received.
“Witness our hands and seals this 14th day of May, 1894. M. S. Cronenberger, Solomon Wolf, George. M. Wolf. Witness, A. Weis.”
Default of the principal to the extent of §351.16 is claimed for which amount appellant sought judgment against appellees Wolf and Wolf.
*707There was an answer in two paragraphs, a trial by jury and verdict and judgment in favor of appellees. Appellant’s motion for a new trial was overruled. The sufficiency of appellees’ answer is not questioned in this court. The only error assigned questions the ruling of the lower court in overruling appellant’s motion for a new trial. Three reasons are assigned by appellant in its motion for a new trial. The sufficiency of the evidence is the only question argued by counsel for appellant in this court. There was evidence fairly tending to support the finding and judgment of the lower court, and under the rule of this court many times repeated, the judgment will not be disturbed.
Judgment affirmed. ,
Black, J., concurs in the result for the reason that the evidence is not properly in the record.